Citation Nr: 0821897	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-09 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1958 to May 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran was scheduled for a hearing 
at the Muskogee regional office before a decision review 
officer in August 2006; however, he failed to report for the 
hearing.  

This case was remanded by the Board in February 2008; the 
case is once again before the Board.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2005, January 2007, 
and March 2008.  Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and provided 
examinations in furtherance of his claim.

II. Background

The veteran contends that he was exposed to loud gunfire 
while serving in the Navy aboard a ship, and states that he 
has experienced reduced hearing acuity and ringing in his 
ears ever since.

The veteran's personnel file and DD 214 show that he served 
as a deck hand and was assigned mess cook duties for a period 
of time.  His May 1962 entrance examination and May 1958 
separation examination both showed whispered voice 
examinations that revealed hearing acuity of 15/15, and the 
SMRs do not contain complaints or treatment related to 
hearing loss or tinnitus.  

The veteran was afforded a VA audiological evaluation in 
November 2005 that revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
30
35
LEFT
35
25
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  At this examination the audiologist 
noted that the veteran's main complaint was that he 
experienced constant bilateral tinnitus.  He did not complain 
of vertigo, aural fullness, history of head trauma or family 
history of hearing loss.  The examiner diagnosed the veteran 
with mild to moderate hearing loss, but noted that speech 
discrimination ability was excellent bilaterally.

The veteran was afforded another VA examination in March 2008 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
60
80
LEFT
35
35
35
40
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
At this examination the veteran reported trouble hearing in 
the right ear since 1961 and felt "off balance" while 
walking for the past 20 years.  He was unsure of aural 
fullness and denied family history of early hearing loss.  He 
described being thrown from his bunk during heavy seas while 
serving on a Destroyer around 1959-1960, and was unsure if he 
was unconscious at that time.  The veteran reported that 
while on duty aboard the Destroyer, he mainly performed 
cleaning duties, and loading supplies, and he worked as a 
mess cook.  He noted that during his duty, a large firing 
exercise was held with firing of a number of 3, 5 and 8-inch 
guns, and he stated that no hearing protection was issued or 
used.  Regarding post-service occupational exposure to noise, 
the veteran reported that he worked one and a half years in a 
control room of a manufacturing section, was a concrete 
finisher for 25 years, and a truck driver for 13 plus years, 
which was his current occupation.  The veteran denied 
recreational noise exposure due to hunting, or music, but 
stated that he occasionally participated in "off road" dirt 
bike riding with no hearing protection.  Regarding tinnitus, 
the veteran reported whistling and cricket sounds 
intermittently lasting for hours each episode since 1960 
through 1961, and noted that it kept him from falling asleep.

The VA examiner noted that pure tone thresholds revealed mild 
to moderate sensorineural hearing loss in the left ear, and 
moderate to severe sensorineural hearing loss in the right 
ear.  Regarding the history of his hearing loss, the examiner 
noted that the veteran passed a whispered voice test at 
entrance and discharge with no complaints of hearing 
difficulties in his file.  The examiner noted that by the 
veteran's report and the information in the file, he was not 
involved in a consistently noisy duty station; however, 
following military service, he worked in noisy occupations 
and had some recreational noise exposure without the use of 
hearing protection.  The examiner also noted that this March 
2008 hearing examination was conducted 46 years after 
separation from service, and stated that after noise exposure 
was discontinued, there was no significant further 
progression of hearing loss as a result of the noise 
exposure.  Based on the foregoing, the examiner opined that 
the current hearing status and reported tinnitus were not 
related to military service.  

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current bilateral hearing 
loss as noted by the March 2008 audiological exam.  However, 
the SMRs do not show any in-service complaints or treatment 
related to hearing loss or tinnitus, and the in-service 
examinations revealed no loss of acuity.  Moreover, there is 
an absence of any problem with hearing acuity until decades 
after the veteran left military service.  

Regarding a nexus between the veteran's current bilateral 
hearing loss and tinnitus and his time spent in the service, 
the March 2008 VA audiologist opined that the veteran's 
current hearing loss and reported tinnitus were not related 
to military service.  The examiner explained that audiometric 
data indicated normal hearing bilaterally on the enlistment 
and separation examinations, and stated that there were no 
complaints of hearing loss or tinnitus in the service medical 
records.  The examiner also reasoned that while on active 
duty, the veteran was not involved in a consistently noisy 
duty station; however, following military service, he worked 
in noisy occupations and had some recreational noise exposure 
without the use of hearing protection.  In summary, the 
examiner concluded that the veteran's currently diagnosed 
hearing loss and tinnitus were not related to the veteran's 
time spent on active duty.  The Board notes that there is no 
medical evidence of record that contradicts the March 2008 
examiner's opinion.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the November 2005 audiological 
examination.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing evidence, the Board finds that service 
connection for hearing loss or tinnitus is not warranted.  

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions as to medical etiology of his 
hearing loss or tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


